Citation Nr: 1502766	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for chondromalacia with degenerative arthritis of the right knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1980 to September 1989.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in June 2014 so that additional medical records could be obtained and a VA examination be conducted.  These were accomplished and the case is again before the Board for appellate consideration.  


FINDING OF FACT

Throughout the appeal period, the Veteran's right knee disability has been manifested by occasional flare-ups of pain and intermittent limitation of motion, without joint instability, subluxation, or significant other disability.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for chondromalacia patella of the right knee, with degenerative arthritis, have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71s, Diagnostic Codes (Codes) 5003, 5257 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently pursuant to remand by the Board, in August 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Rating Laws and Regulations

Service connection for chondromalacia patella with degenerative arthritis of the right knee was granted by the RO in a May 1990 rating decision.  The current 10 percent disability rating was awarded under the provisions of Code 5257.  The Veteran requested an increase in the disability rating in March 2009.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Right Knee

The Veteran contends that his right knee disability is more disabling than currently evaluated.  During his testimony before the undersigned at the Board hearing in March 2012, the Veteran indicated that his right knee disability had worsened, that he had instability of the knee joint, and that he has received steroid injections in an attempt to manage the right knee pain.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavourable ankylosis is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

An examination was conducted by VA in June 2009.  At that time, the Veteran reported an achy pain with prolonged standing greater than eight or nine hours and daily pain during the winter that lasted one to one and one-half hours.  He rated the pain as 8/10.  He also reported weakness, without instability or giving way.  He reported stiffness and swelling five times per week.  He did not report heat, redness, or locking.  He did report fatigability and lack of endurance.  He medicated with Aleve.  On examination, there was no tenderness to palpation and no swelling, redness, or obvious deformities.  There was moderate crepitus with passive and active range of motion.  There was no instability.  Lachman's sign, anterior drawer, posterior drawer, and McMurray's testing was negative.  There was no pain prior to beginning range of motion.  Range of motion was from 0 degrees extension to 120 degrees flexion, lacking 20 degrees of flexion secondary to general body habitus.  There was no pain and no limiting factors other than body habitus.  There was no weakness, decreased endurance, or easy fatigability with repetitive range of motion.  Repetition did not change degrees or increase pain.  It was noted that an X-ray study in 2003 had shown mild degenerative joint disease.  A current X-ray study was essentially unremarkable.  The diagnosis was degenerative arthritis of the right knee, but that current X-rays did not demonstrate degenerative changes.  

VA outpatient treatment records, dated in May 2011, show that the Veteran received treatment for right knee pain and continued to report significant pain that was worse after a long day at work.  On examination, he had no effusion and the knee was stable to varus, valgus, anterior and posterior drawer.  There was some patellofemoral crepitus with motion.  X-ray studies showed mild arthritic changes in three compartments of the right knee.  The assessment was mild degenerative joint disease of the right knee.  Additional outpatient records show that the Veteran continued to complain of right knee pain.  In August 2012, he requested an orthopedic appointment so that he could get another steroid injection.  In August 2013, his right knee pain was stable and "bearable" with over-the-counter medications.  

An examination was conducted by VA in August 2014.  At that time, the diagnosis was chondromalacia patella of the right knee, with degenerative arthritis.  It was noted, since the last compensation examination in 2009, the Veteran reported having pain in cold weather and with prolonged standing of more than two to three hours, which caused flare-ups.  He also reported knee swelling with prolonged standing that he treated with ice.  He stated that he had last had a steroid injection of the knee in 2011.  He had seen a private orthopedist in 2012 who recommended surgery, which he declined.  He currently treated his right knee pain with ibuprofen four out of seven days per week.  He reported that he worked at the post office full time as an equipment operator, a job that did not require him to stand for a prolonged time period.  As such, his right knee disorder did not interfere with his employment.  He stated that his ordinary activities were not impacted by his knee disorder.  He reported intermittent flare-ups that caused sharp pain rated 10/10 with cold weather that he treated with a knee brace and NSAIDS.  He also reported intermittent pain flares with prolonged standing that were treated with NSAIDS 

On examination, range of motion of the right knee was from full extension to 0 degrees to full flexion to 140 degrees.  There was no objective evidence of painful motion in either extension or flexion.  The Veteran was able to perform repetitive use testing without further limitation in his range of motion.  He had no functional loss and no tenderness or pain to palpation of the joint line or soft tissue.  Joint stability tests were all normal.  There was no evidence of recurrent patellar subluxation or dislocation and no additional conditions such as medial tibial stress syndrome, stress fractures, or a meniscal condition.  The Veteran had had an arthroscopic procedure during service, but now had no residuals of that surgery other than healed scarring.  He did occasionally use a knee brace.  X-ray studies did not show evidence of patellar subluxation, but did demonstrate mild medial compartment narrowing without evidence of fracture, dislocation, or effusion.  The impression was mild degenerative changes of the right knee.  The examiner remarked that it would be expected that the Veteran would lose 5 to 10 degrees of range of motion while he was experiencing a flare-up.  

The Board finds that throughout the appeal period, the Veteran's right knee disability has been manifested by occasional flare-ups of pain and limitation of motion, without joint instability, subluxation, or significant other disability.  These manifestations are not indicative of disability that meets any criterion for a rating in excess of the current 10 percent.  While some limitation of motion was demonstrated by flexion to only 120 degrees in 2009, this was due to general body habitus and the range of motion of the Veteran's knee was noted to be normal on examination in 2014.  There has been no evidence of instability, with stability testing shown to be normal on examinations in 2009 and 2014.  As such, there is no basis for a separate rating under the diagnostic criteria for limitation of extension, limitation of flexion, or other impairment.  See VAOPGCPREC 9-98; VAOPGCPREC 09-04.  Moreover, VA outpatient treatment records show that, while he did require a steroid injection in 2011, his knee disability has basically been stable on the over-the-counter medications that he has utilized.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for a right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right knee limitation of motion is rated as part of the arthritis, which directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of knee motion that is noncompensable under the regular diagnostic criteria.  This also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The record does not demonstrate even slight right knee impairment caused by instability or subluxation such that there is not a basis for a separate schedular rating that recognizes functional impairment distinct from the service-connected arthritis with limitation of motion.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right knee disabilities, and no referral for an extraschedular rating is required.  

Finally, the Veteran is shown to be currently employed and right knee disability is the only disorder for which service connection has been established.  Thus, he does not meet the schedular criteria for consideration of a total disability rating by reason of individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Neither does the Veteran or the evidence suggest that the Veteran is unemployable by reason of his service-connected disabilities.  Consequently, the matter of entitlement to a TDIU is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased rating in excess of 10 percent for chondromalacia with degenerative arthritis of the right knee is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


